SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 BONDS.COM GROUP, INC. (Name of Subject Company (Issuer) and Filing Person (Offeror)) Warrants and Purchase Rights to Purchase Common Stock (Title of Classes of Securities) (CUSIP Number of Common Stock Underlying Warrants and Purchase Rights) Michael O. Sanderson Chief Executive Officer 529 5th Avenue, 8th Floor New York, New York 10017 (212) 946-3998 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Person) Copy to: Hill, Ward & Henderson, P.A. 101 E. Kennedy Boulevard, 37th Floor Tampa, Florida 33602 (813) 221−3900 Attention: Mark A. Danzi CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee** * This valuation assumes the exchange of warrants to purchase 111,817,240 shares of common stock, par value $0.0001 per share, of Bonds.com Group, Inc. (the “Company”).Estimated for purposes of calculating the amount of the filing fee only, this amount is based on the average of the bid and ask price of the shares of common stock of $0.52 as of June, 28, 2010 as quoted on the OTC Bulletin Board under the symbol “BDCG”. ** Previously paid. The amount of the filing fee was calculated in accordance with the Securities Exchange Act of 1934, as amended, and equals $71.30for each $1,000,000 of the value of the transaction. ¨ Check the box if any part of the fee is offset as provided by Rule 0−11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. ¨ going private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ INTRODUCTORY STATEMENT This Amendment No. 2 (this “Amendment”) amends and supplements the Tender Offer Statement on Schedule TO originally filed by Bonds.com Group, Inc., a Delaware corporation (the “Company”), with the U.S. Securities and Exchange Commission on June 30, 2010, as amended by the Amendment No. 1 filed with the Securities and Exchange Commission on July 29, 2010 (as amended and supplemented, this “Schedule TO”).This Schedule TO relates to the offers to exchange (collectively, the “Exchange Offer”) certain warrants and instruments titled “Purchase Rights” which entitle the holder to purchase shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), for newly issues shares of our Common Stock, upon the terms and subject to the conditions set forth in the Company’s Offer to Exchange, dated June 30, 2010, as amended and supplemented by the Company’s Offers to Exchange filed herewith (the “Exchange Offer Statement”), and in related Exchange Offer materials, all of which are filed as Exhibits (a)(1)(A) to (a)(1)(C) to t his Schedule TO. We have extended the expiration date of the Exchange Offer. The Exchange Offer expires at 11:59 p.m., Eastern Daylight Time, on August 24, 2010, which date we refer to as the expiration date, unless earlier terminated or extended by us. The information set forth in the Exchange Offer Statement and the accompanying Letter of Transmittal is hereby expressly incorporated herein by reference in response to all applicable items required in this Schedule TO. This Schedule TO is intended to satisfy the disclosure requirements of Rules 13e−4(c)(2) and 13e-4(d)(1) under the Securities Exchange Act of 1934, as amended. Item 1. Summary Term Sheet. The information set forth under the caption “Summary Term Sheet” in the Exchange Offer Statement is incorporated herein by reference. Item 2. Subject Company Information. (a) The name of the issuer is Bonds.com Group, Inc., a Delaware corporation (the “Company”). The address of its principal executive offices is 529 5th Avenue, 8th Floor, New York, New York 10017.The telephone number of its principal executive offices is (212) 946-3998. (b) This Schedule TO relates to the Exchange Offer by the Company to holders of all currently outstanding warrants and instruments titled “Purchase Rights” each of which entitle the holder to purchase shares of our Common Stock (collectively “Warrants”) to voluntarily exchange all of their Warrants for shares of our Common Stock upon the terms and subject to the conditions described in the Exchange Offer Statement.As of June 30, 2010, there were issued andoutstanding Warrants to purchase up to an aggregate of 111,817,240 shares of our Common Stock that are eligible to participate in the Exchange Offer. The information set forth in the Exchange Offer Statement under the captions “The Exchange Offer – Our Outstanding Warrants” and “The Exchange Offer−Eligibility” is incorporated herein by reference. (c) The information set forth in the Exchange Offer Statement under the caption “Trading Market and Price Ranges of our Common Stock” is incorporated herein by reference. Item 3. Identity and Background of Filing Person. (a) The Company is the filing person. The information set forth under Item 2(a) above is incorporated herein by reference. The Company’s Directors and Executive Officers as of June 30, 2010 are listed below. The address of each individual listed below is c/o Bonds.com Group, Inc., 529 5th Avenue, 8th Floor, New York, New York 10017. Name Title Edwin L. Knetzger, III Co-Chairman Michael O. Sanderson Chief Executive Officer and Co-Chairman David S. Bensol Director Jeffrey M. Chertoff Director and Chief Financial Officer George P. Jameson Director Item 4. Terms of the Transaction. (a) The information set forth in the Exchange Offer Statement under the captions “The Exchange Offer – Our Outstanding Warrants,” “The Exchange Offer – Establishment of the Exchange Offer Terms; Conflicts of Interest; Approval,” “The Exchange Offer−Purpose of the Offer,” “The Exchange Offer−Eligibility,” “The Exchange Offer−Exchange of Warrants,” “The Exchange Offer−Procedures for Tendering Warrants,” “The Exchange Offer – Withdrawal Rights,” “The Exchange Offer – Determination of Validity; Rejection of Warrants; Waiver of Defects; No Obligation to Give Notice of Defects,” “The Exchange Offer−Acceptance of Warrants; Issuance of Common Stock; Payment of Offer Payments,” “The Exchange Offer−Extension of Offer; Termination; Amendment,” “The Exchange Offer – Conditions to the Exchange Offer,” “The Exchange Offer−Source and Amount of Consideration” and “Certain Tax Consequences of the Exchange Offer” is incorporated herein by reference. (b) The information set forth in the Exchange Offer under the captions “The Exchange Offer−Director Participation” and “The Exchange Offer−Interests of Directors and Officers; Transactions and Arrangements Concerning the Warrants and our Common Stock; Additional Relationships and Related Transactions” is incorporated herein by reference. Item 5. Past Contacts, Transactions, Negotiations and Agreements. (e) The information set forth in the Exchange Offer Statement under the caption “The Exchange Offer−Interests of Directors and Officers; Transactions and Arrangements Concerning the Warrants and Our Common Stock; Additional Relationships and Related Transactions” is incorporated herein by reference. Item 6. Purposes of the Transaction and Plans or Proposals. (a) The information set forth in the Exchange Offer Statement under the caption “The Exchange Offer−Purpose of the Offer” is incorporated herein by reference. (b) The information set forth in the Exchange Offer under the captions “The Exchange Offer−Acceptance of Warrants; Issuance of Common Stock” and “The Exchange Offer−Source and Amount of Consideration” is incorporated herein by reference.All Warrants tendered pursuant to the Exchange Offer will be cancelled. (c) The information set forth in the Exchange Offer Statement under the captions “Summary−The Company's Ongoing Liquidity Crisis,”“Risk Factors”and “The Exchange Offer−Interests of Directors and Officers; Transactions and Arrangements Concerning the Warrants and our Common Stock; Additional Relationships and Related Transactions" is incorporated by reference herein. Upon and subject to the terms and conditions of the Exchange Offer, the Company will issue shares of its Common Stock to holders of Warrants that validly tender those Warrants to the Company. Item 7. Source and Amount of Funds or Other Consideration. (a) The information set forth in the Exchange Offer Statement under the captions “The Exchange Offer−Source and Amount of Consideration; Description of Warrants” and “The Exchange Offer−Fees and Expenses” is incorporated herein by reference. (b) Not applicable. (d) Not applicable. Item 8. Interest in Securities of the Subject Company. (a) The information set forth in the Exchange Offer under the captions “Risk Factors,” “The Exchange Offer−Establishment of Exchange Offer Terms; Conflicts of Interest; Approval,” “The Exchange Offer−Director Participation” and The Exchange Offer−Interests of Directors and Officers; Transactions and Arrangements Concerning the Warrants and our Common Stock” is incorporated herein by reference. (b) The information set forth in the Exchange Offer under the captions “Summary−The Company's Ongoing Liquidity Crisis,” “The Exchange Offer – Our Outstanding Warrants” and “The Exchange Offer−Interests of Directors and Officers; Transactions and Arrangements Concerning the Warrants and our Common Stock; Additional Relationships and Related Transactions” is incorporated herein by reference.Additionally, the Company’s Current Reports on Form 8-K filed with the SEC on June 4, 2010,June 28, 2010 and July 29, 2010 are incorporated in the Exchange Offer Statement and herein by reference. Item 9. Person/Assets, Retained, Employed, Compensated or Used. (a) We have not retained and will not compensate any person for the purpose of soliciting eligible holders of Warrants to tender their Warrants pursuant to the Exchange Offer. Item 10. Financial Statements. (a)(1) The consolidated balance sheets of the Company as of December 31, 2009 and 2008 and the related condensed consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2009 and 2008 are incorporated by reference in the Exchange Offer Statement under the caption “Available Information/Incorporation by Reference” which is incorporated herein by reference. (2) The unaudited, condensed consolidated balance sheet of the Company at March 31, 2010 included in the Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 and the related unaudited, condensed consolidated statements of operations and cash flows for the three months ended March 31, 2010 are incorporated by reference in the Exchange Offer under the caption “Available Information/Incorporation by Reference” which is incorporated herein by reference. (3)The information set forth in the Exchange Offer Statement under the caption “Additional Summary Historical Financial Information” is incorporated herein by reference. (4) The information set forth in the Exchange Offer Statement under the caption “Pro Forma Financial Information – ProForma Book ValuePer Share” is incorporated herein by reference. (b) The information set forth in the Exchange Offer Statement under the captions “Pro Forma Financial Information,”“Capitalization” and “Additional Summary Historical Financial Information” is incorporated herein by reference. Item 11. Additional Information. (a) The information set forth in the Exchange Offer Statement under the captions “Summary−The Company's Ongoing Liquidity Crisis” and “The Exchange Offer – Interests of Directors and Officers; Transactions and Arrangements Concerning the Warrants and Common Stock; Additional Relationships and Related Transactions” is incorporated herein by reference. (b) The information set forth and incorporated by referencein the Exchange Offer Statementand the accompanying Letter of Transmittal is incorporated herein by reference. Item 12. Exhibits. Exhibit No. Description (a)(1)(A) Offers to Exchange (a)(1)(B) Form of Letter of Transmittal (a)(1)(C) Form of Notice of Withdrawal (a)(5)(D) Press Release, dated June 30, 2010 (previously filed). Item 13. Information Required by Schedule 13E−3. Not applicable. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. BONDS.COM GROUP, INC. Date: August 12, 2010 By: /s/ MICHAEL O. SANDERSON Name: Michael O. Sanderson Title: Chief Executive Officer and Co-Chairman INDEX TO EXHIBITS Exhibit No. Description (a)(1)(A) Offers to Exchange (a)(1)(B) Form of Letter of Transmittal (a)(1)(C) Form of Notice of Withdrawal (a)(5)(D)* Press Release, dated June 30, 2010. *Previously filed.
